Case 1:19-cv-00168-LEK-KJM Document 1-1 Filed 04/03/19 Page 1 of 1   PageID #: 59




                                                   Copyright Certificate
         OWNER             MOTION PICTURE
                                                        Number
      Hunter Killer
                               Hunter Killer            PA2136168
     Productions, Inc.

   LHF Productions, Inc.    London Has Fallen           PA1982831

  TBV Productions, LLC          I Feel Pretty           Pau3896491

                            Once Upon a Time in
      Venice PI, LLC                                    PA2039391
                                  Venice
        Bodyguard              The Hitman’s
                                                       PAu3844508
     Productions, Inc.          Bodyguard


                                EXHIBIT “1”
